PER CURIAM:
Following a jury trial, Monica L. Amaker was convicted on one count of conspiracy to distribute cocaine base and hydro-morphone, 21 U.S.C. § 846 (2000), and one count of possession with intent to distribute hydromorphone, and aiding and abetting the same, 21 U.S.C. § 841(a)(1) (2000), 18 U.S.C. § 2 (2000). The district court sentenced Amaker to concurrent terms of eighty-seven months’ imprisonment. Amaker appeals, asserting that the district court erred by denying her motion to suppress the evidence obtained pursuant to a search warrant. For the reasons stated by the district court in its July 28, 2005 opinion and order, we find that the district court did not err in denying Amaker’s motion to suppress. Accordingly, we affirm Amaker’s convictions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.